Citation Nr: 1427551	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bowel disability.

3.  Entitlement to service connection for an ear disability.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Elizabeth Lunn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1984 to July 1991.  The Veteran had service in the Southwest Asia theater from September 1990 to March 1991.

These matters come before the Board of Veterans' Appeals (the Board) from an November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that proceeding has been associated with the claims file.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board has not only reviewed the physical claims file but also the electronic claims file to ensure a total review of the evidence.

The Board notes that additional evidence was added to the claims file after the issuance of the March 2011 Statement of the Case (SOC).  However, in a December 2013 statement, the Veteran waived initial RO review of the new evidence and thus a remand is not required.  38 C.F.R. § 20.1304(c) (2013).

The claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The AOJ will inform the Veteran if further action is required.


FINDINGS OF FACT

1.  In correspondence received in December 2013, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that withdrawal of the claims of entitlement to service connection for hypertension, a bowel disability, and an ear disability was requested.

2.  A December 2008 Board decision that denied the Veteran's claim of entitlement to PTSD, on the grounds that there was no evidence of a PTSD diagnosis based on a verified stressor was not appealed.

3.  The evidence submitted since December 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for hypertension, a bowel disability, and an ear disability by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The December 2008 Board decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (2008).

3.  New and material evidence has been received; thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's petition to reopen his claim of entitlement to service connection for PTSD.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In correspondence received in December 2013 and at his December 2013 hearing, the Veteran withdrew the claims of entitlement to service connection for hypertension, a bowel disability, and an ear disability.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims; they are dismissed.

Petition to Reopen

In a June 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The claim was denied on the basis that there was no evidence of a verified stressor to support a PTSD diagnosis.  The Veteran filed a Notice of Disagreement (NOD) and perfected an appeal to the Board.  A December 2008 Board decision denied the Veteran's claim on the grounds that there was no evidence of a PTSD diagnosis based on a verified stressor.  The Veteran did not file a timely appeal to the Court of Appeals for Veterans Claims (the Court) and the decision became final.  38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (2008).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed a petition to reopen in April 2009.  A November 2009 rating decision declined to reopen the Veteran's PTSD claim.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the December 2008 denial, the evidence of record consisted of the claims file, two personal statements from the Veteran dated in May 2006, treatment records from the Greenville Vet Center for the period of January 2006 to May 2006, a January 2006 PTSD evaluation authored by Dr. M. S., and the Veteran's service treatment records and personnel records.  The claim was denied on the grounds that there was no showing of a verified stressor upon which a PTSD diagnosis could be based.

Since December 2008, the Veteran submitted a printout from his unit's official website documenting the unit's actions during Operation Desert Storm.  Additionally, the Veteran testified at his December 2013 hearing that he had a fear of hostile military activities during the performance of his duties.

This evidence is new, as it was received by VA after the issuance of the December 2008 Board decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses the existence of the Veteran's stressor and the circumstances under which it occurred, an element the December 2008 rating decision found lacking.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  For reasons described in further detail below, the underlying service connection claim requires additional development on remand.


ORDER

The withdrawn claims of entitlement to service connection for hypertension, a bowel disability, and an ear disability are dismissed.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted.  To this extent only, the claim is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, the Veteran was not afforded a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.

The Veteran has a current diagnosis of generalized anxiety disorder.  Prior to the present appeal period the Veteran had a diagnosis of PTSD.  During his December 2013 hearing, the Veteran testified that he experienced a stressor in the form of fear of hostile military activities.  Additionally, medical evidence of record has attributed the Veteran's psychiatric disability to military service.  Lastly, there is insufficient competent medical evidence to make a decision on the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is needed to diagnose and determine the etiology of any current acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to secure copies of any VA treatment records, not already of record relating to the Veteran's treatment for PTSD and any other acquired psychiatric disorders.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for acquired psychiatric disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of any diagnosed acquired psychiatric disorders, including but not limited to PTSD, generalized anxiety disorder, depressive disorder not otherwise specified (NOS), and dysthymia.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the records at any time since April 2009.

b)  For PTSD, if diagnosed, whether the Veteran's reported stressor or stressors support the diagnosis of PTSD under DSM IV.  The Board notes that in his December 2013 testimony, the Veteran stated he had a fear of hostile military action while deployed in Southwest Asia.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


